Citation Nr: 1413558	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-38 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen the service connection claim for a heart disability.  

2.  Entitlement to an increased disability rating for a lower back disability, rated as 20 percent disabling since May 18, 2010.  

3.  Entitlement to an increased disability rating for left knee arthritis with instability, rated as 20 percent disabling since May 18, 2010.  

4.  Entitlement to an increased disability rating for left leg varicose veins, phlebectomy, rated as 10 percent disabling since May 18, 2010.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1960 to September 1963.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.        

The record in this matter consists of paper and electronic claims files and has been reviewed.  No new relevant documentary evidence has been added to the claims file since the September 2010 Statement of the Case (SOC).  The SOC indicated that VA treatment records dated until August 2010 had been considered.  The SOC did not consider VA treatment records dated between September 2009 and January 2011, which were later added to the record by the RO.  Nevertheless, these treatment records do not substantively address the issues on appeal.  As such, a waiver of review by the Agency of Original Jurisdiction, or a remand for issuance of a supplemental SOC (SSOC), would be unnecessary.  38 C.F.R. §§ 19.31, 20.1304 (2013).  

In a November 2011 statement of record, the representative indicated that the Veteran requested in his substantive appeal a hearing before the Board.  However, a review of the Veteran's VA Form 9 indicates that he did not request a Board hearing.  Thus, it appears that the November 2011 statement was inaccurate.  Corroborating that inference is the fact that, in a February 2014 statement to the Board, the representative did not indicate that the Veteran wanted a Board hearing.    

In the decision below, the Board will reopen the claim to service connection for a heart disability.  That issue, along with the issues regarding claims for increased ratings, will be addressed further in the REMAND portion of the decision below and will be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision in November 2006, service connection was denied for a heart disability.  The Veteran did not appeal. 

2.  Evidence received since November 2006 relates to an unestablished fact necessary to substantiate the claim for service connection for a heart disability, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The November 2006 rating decision denying service connection for a heart disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2006). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a heart disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his coronary artery disease should be service-connected.  His original claim to service connection for a heart disorder was denied in November 2006.      

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).

The Veteran did not appeal the November 2006 rating decision which originally denied his claim.  The decision is a prior final denial of the claim.  In that decision, the RO considered the Veteran's assertion that his coronary artery disease related to his service, considered service treatment records (STRs) which are negative for a heart problem, and considered private treatment records and reports which indicate onset of heart problems in the mid 1980s.  
   
Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In November 2006 the Veteran was advised of the decision and of his appellate rights.  The Veteran did not respond with a notice of disagreement or a substantive appeal.  Indeed, no information or evidence was added to the record in the year following the decision.  See 38 C.F.R. § 3.156(b) (when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period).  No further communication regarding his claim of entitlement to service connection was received until May 2010, when VA received his application to reopen service connection for a heart disorder.  Therefore, the November 2006 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.302, 20.1103.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Since the November 2006 rating decision, additional evidence has been submitted into the record to include, VA treatment records evidencing continued treatment for coronary artery disease, private treatment records noting treatment for the heart problem, and a lay statement from the Veteran in which he asserts for the first time that his heart disease is secondary to in-service back and leg injuries and current service-connected back and knee disabilities.  38 C.F.R. § 3.310.    

The evidence received since the prior final denial in November 2006 is new in that it was not previously of record.  Further, the Board finds certain of the new evidence to be material as well.  Specifically, the Veteran's statement that his heart disease is caused by his back and left leg injuries and disorders is material because it offers additional evidence regarding the way in which the Veteran contends that he developed his heart disease.  The new assertion does not comprise a new claim of service connection, but it does offer additional evidence.  Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).  The assertion addresses the previously unestablished fact of a nexus between heart disease and low back and left knee disabilities.  

The Board recognizes that the Veteran is a lay person who is not qualified to determine complex medical issues, such as the issue of etiology in this matter.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Nevertheless, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Indeed, there is a low threshold for determining whether evidence is new and material - i.e., whether it raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).   

Assuming for the purpose of this analysis the credibility of the Veteran's assertion, the new evidence tends to prove a previously unestablished fact (i.e., medical nexus) necessary to substantiate the underlying claim of service connection for coronary artery disease.  At a minimum, when considering the Veteran's new assertion that his heart disease is due to service-connected orthopedic disorders, the duty to assist the Veteran with further inquiry into his claim has been triggered.  See Shade, supra.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for heart disease is reopened.  


ORDER

New and material evidence has been received, and the appeal to reopen the claim of entitlement to service connection for heart disease is granted.  


REMAND

The Board finds remand necessary so that additional development and medical inquiry may be conducted into the Veteran's claim to service connection and his claims for increased ratings.  

First, the Veteran should be provided with a VA compensation examination into his claim that his heart disease is secondary to service-connected back and knee disabilities.  The evidence of record documents that the Veteran has experienced severe heart problems since the mid 1980s, and documents that he had back and neck disorders since service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Second, additional medical inquiry should be conducted into his increased rating claims for lower back, left knee, and vein disorders.  The most recent VA compensation examination of these disorders was conducted in August 2010.  As the Veteran's representative states that the Veteran has indicated that his disorders have worsened since that examination, the Board finds remand for additional medical inquiry warranted.  Green v. Derwinski, 1 Vet. App. 121 (1991). 

Lastly, any currently outstanding VA treatment records should be included in the claims file.  The most recent records are dated in January 2011.   

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records.  The most recent VA treatment records of file are dated in January 2011.  If no additional VA treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159.    

2.  Schedule the Veteran for a VA examination of his heart to determine the nature and etiology of his heart disability.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand.  The examiner should comment on the following questions: 

(i) what are the Veteran's current heart disorders?

(ii) is it at least as likely as not (i.e., probability of 50 percent or greater) that any of the Veteran's diagnosed heart disorders is due to or caused by a service-connected disorder such as his disabilities of the back, the left knee, or varicose veins?    

(iii) is at least as likely as not that a diagnosed heart disorder is aggravated by a service-connected disorder?  By aggravation, the Board means a permanent increase in the severity of the underlying heart disability that is beyond normal progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the heart disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to service-connected disability.

The examiner is asked to provide the underlying reasons for the opinions expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Schedule the Veteran for VA examinations of his lower back, left knee, and varicose veins disorders.  Any indicated tests should be accomplished.  The examiners should review the record prior to examination, to include any newly associated records obtained as a result of this Remand.  Each examiner is asked to provide a report addressing the current severity of the Veteran's respective disorders.  

In conducting the examinations and reports, each examiner should consider and refer to the Veteran's competent and credible lay statements of record describing any symptoms he may experience that relate to the service-connected disorders. 

4.  Review the medical reports obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 

5.  Then readjudicate the claims on appeal in light of all evidence of record, to include any evidence added pursuant to this Remand.  If an appealed issue remains denied, the Veteran and his representative should be provided with a SSOC as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


